Citation Nr: 1336282	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  11-27 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence sufficient to reopen the claim of entitlement to service connection for Parkinson's disease (PD) has been received.

2.  Entitlement to service connection for Parkinson's disease.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran appellant served on active duty in the United States Army from April 1971 to March 1973.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In February 2013, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript from the hearing is of record.  

In addition to the paper claims files, there is an electronic file (Virtual VA) associated with the claims.  Virtual VA currently contains evidence pertinent to the claims - namely, VA treatment records (CAPRI) dated between June 2011 and March 2012.

Service connection for Parkinson's disease (PD) was originally denied in a September 2005 rating decision.  The Veteran was notified of the denial that same month, but he did not appeal.  The September 2005 rating decision, therefore, represents the last final action on the merits of the service connection claim for PD.  Glynn v. Brown, 6 Vet. App. 523 (1994).  The September 2005 rating decision also represents the last final decision on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  Thus, the Board must consider whether any of the evidence submitted since the September 2005 rating decision constitutes new and material evidence.

As reflected in the January 2010 rating decision, the RO addressed the PD issue on the merits after a de novo review of the claim.  However, before reaching the merits of the claim for service connection for PD, the Board must first rule on the matter of the reopening of the claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The new and material evidence issue on appeal is therefore as listed on the first page of the present decision.

The issues of entitlement to service connection for Parkinson's disease and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) are addressed in the REMAND portion of the decision below and they are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for Parkinson's disease was denied in a September 2005 rating decision; the Veteran did not appeal that rating decision.

2.  The evidence received since the September 2005 rating decision, when presumed credible and when considered with previous evidence, does relate to an unestablished fact necessary to substantiate the claim and, when considered together with the previous evidence of record, does raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 2005 rating decision that denied the appellant's claim for service connection for Parkinson's disease is a final decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  Additional evidence submitted subsequent to the September 2005 rating decision that denied the appellant's claim for service connection for Parkinson's disease is new and material and does serve to reopen the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim to reopen a previously denied claim, VA is required to "look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial."  Kent v. Nicholson, 20 Vet. App. 1 (2006).   

In this case, the Board is granting the appellant's attempt to reopen the claim for service connection for PD; the Board is granting in full the benefit (reopening of the claim) sought on appeal.  The issue of entitlement to service connection for PD is being remanded.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist in relation to the reopening of the bilateral hearing loss service connection claim, such error was harmless and will not be further discussed.  

B. The Merits of the Claim

Decisions of the Board are final, as are unappealed rating actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108.  

New and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  A claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b).  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).  

The appellant's claim of entitlement to service connection for Parkinson's disease was initially denied by a September 2005 rating decision which became final.  38 C.F.R. § 20.1103.  This is so because the Veteran did not appeal the rating decision within the time period allowed and because he did not submit any additional evidence or statements concerning his PD claim within the one-year appeal period either.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

The September 2005 rating decision is also the last time the appellant's PD claim was finally disallowed on any basis; that rating decision is final and may not be reopened in the absence of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Therefore, the appellant's claim may be reopened only if new and material evidence has been secured or presented since the September 2005 rating decision.  See Glynn v. Brown, 6 Vet. App. 523 (1994).

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The appellant's claim for service connection for PD was denied in essence because there was no evidence of record that indicated the existence of a causal relationship between his Parkinson's disease and any incident of his military service; any new and material evidence must relate to this.  

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The evidence considered by the RO in making its September 2005 decision included the appellant's service medical treatment records; his June 2005 application for benefits; treatment records from a private neurologist dated between May 2004 and March 2005; and VA treatment records dated between September 2004 and July 2005.  The appellant's service medical treatment records do not reflect any complaints of, or treatment for, any neurological disorder.  The records from the private neurologist reflect that the appellant was diagnosed with Parkinson's disease in May 2004.  The VA treatment records also contain a diagnosis of idiopathic PD.  

The evidence added to the record subsequent to the issuance of the September 2005 rating decision includes the appellant's service personnel records which show that the appellant worked for the Harshaw Chemical Company and Republic Powdered Metals prior to service; written statements from the appellant; written statements from the appellant's friends and coworkers; written statements from men who served with the appellant in the Army during the time in question; VA treatment records dated between September 2006 and March 2012; articles about toluene and its toxic properties and possible etiologic relationship to Parkinson's disease; an August 2010 environmental medicine consultation report; Social Security Administration (SSA) records relating to the appellant's claim for disability benefits; and the appellant's testimony at his February 2013 videoconference hearing.

The buddy statements to the effect that the appellant worked with toluene at the beginning of 1972, the articles about toluene and the August 2010 environmental medicine consultation report are new as they were not previously of record.  These documents are also material as they provide information on the question of whether the Veteran's Parkinson's disease could be etiologically linked to his exposure to toluene during service.  Hence, this evidence specifically relates to an unestablished fact necessary to substantiate the claim for service connection for PD and raises a reasonable possibility of substantiating the claim.  Since the evidence is both new and material, reopening the claim of entitlement to service connection for PD is warranted.  The PD service connection claim having been reopened, that claim for service connection is addressed in the REMAND section below.


ORDER

New and material evidence has been presented and the claim for service connection for Parkinson's disease is reopened.


REMAND

A determination has been made that additional development is necessary with respect to the issues on appeal.  Accordingly, further appellate consideration will be deferred and this case remanded to the AMC/RO for action as described below.

During his February 2013 Board videoconference hearing, the appellant indicated that he had been treated at Advanced Neurological Associates and that an opinion relating his PD to his in-service exposure to toluene has been rendered by health care personnel at that entity.  To date, the evidence of record does not include any records from Advanced Neurological Associates.  Review of the evidence of record also indicates that the appellant received relevant private medical treatment from Dr. J. Victor Wirtz.  

VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA also has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, the treatment records from these health care providers, as well as all outstanding VA treatment records, should be obtained and associated with the claims file.  

In Savage v. Shinseki, 24 Vet. App. 124 (2011), the United States Court of Appeals for Veterans Claims (Court) held that in some circumstances VA has a duty to return for clarification unclear or insufficient examination reports, even when they do not originate from VA medical personnel.  In particular, such clarification should be obtained where the missing evidence bears greatly on the probative value of the examination report.  Here, clarification is needed; specifically, in relation to the August 2010 opinion from the private physician who conducted the environmental medicine consultation.  The report from that consultation indicates that the physician, in rendering his opinion, was operating on the assumption that the appellant had no family history of any neurological disease.  However, the private neurology reports, dated in 2004, specifically state that both the appellant's mother and father had Parkinson's disease.  In addition, there is no mention in the report of the appellant's pre-service exposure to chemicals and/or solvents when he worked for the Harshaw Chemical Company and Republic Powdered Metals between 1965 and 1968.  Furthermore, any opinion from personnel at Advanced Neurological Associates should be reviewed to see if the appellant's pre-service work history at Harshaw Chemical Company and Republic Powdered Metals (between 1965 and 1968) was considered.  If not, clarification of the opinion on that basis should be obtained.

The Board notes that no VA opinion was obtained in this case.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, there is lay evidence of record to indicate that the Veteran was exposed to toluene in service in 1972.  The Veteran and third parties have presented written statements to that effect.  In addition, an August 2010 private medical report indicates a relationship of the appellant's PD to service by way of exposure to toluene is possible.  Therefore, the Board finds that the duty to assist in this case requires that a VA medical opinion should be obtained on remand.

These considerations require further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Board's task is to make findings based on evidence of record--not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The claim seeking a TDIU is inextricably intertwined with the claim for service connection for PD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  Therefore, the Board will defer its decision on the TDIU claim until the Veteran's PD claim is resolved.

To ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Assure that all notification and development action required by 38 U.S.C. A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159 and any other applicable legal precedent has been completed. 

2.  Contact the appellant to obtain the names and addresses of all VA, private, or other government health care providers and treatment centers where he has been treated for neurological symptoms since 2004.  After securing the necessary release(s), obtain any such available records that have not been previously secured.

In particular, seek all records from Advanced Neurological Associates (including the medical opinion dated in June 2012) and from Dr. J. Victor Wirtz, as well as all VA records dated since March 2012.

3.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file must contain documentation of the attempts made.  The Veteran must also be informed of the negative results and be given opportunity to secure the records.

4.  After obtaining any required authorization from the Veteran, contact the private physician who conducted the August 2010 environmental consultation and have him clarify the basis for his opinion.  Ask him to identify what clinical records he reviewed, including service medical records, VA medical records, Social Security Administration records and other private records.  Ask him to indicate whether or not his opinion is affected by the fact that both of the Veteran's parents had Parkinson's disease, as well as the fact that the Veteran worked for the Harshaw Chemical Company and Republic Powdered Metals between 1965 and 1968, prior to service.

5.  After obtaining any required authorization from the Veteran, contact the private physician from Advanced Neurological Associates who provided an etiologic opinion in 2012, have her clarify the basis for her opinion.  Ask her to identify what clinical records she reviewed, including service medical records, VA medical records, Social Security Administration records and other private records.  Ask her to indicate whether or not her opinion is affected by the fact that the Veteran worked for the Harshaw Chemical Company and Republic Powdered Metals between 1965 and 1968, prior to service.

6.  After completing any additional notification and/or development action deemed warranted by the record, arrange for a review of the Veteran's claims file by an appropriate specialist, such as a pathologist or a neurologist, in light of the questions of causation presented on the issue of entitlement to service connection for Parkinson's disease.  The physician is to address the history of the nature and extent of the Veteran's Parkinson's disease.  

The physician is to determine whether the Veteran's Parkinson's disease is causally related to the Veteran's military service, to include exposure to solvents such as toluene.  The physician must identify the Veteran's various risk factors for the development of Parkinson's disease, to include his mother and father having Parkinson's disease, his work before service with the Harshaw Chemical Company and Republic Powdered Metals and his in-service exposure to solvents.  

The claims file, all records on Virtual VA, and all other VA electronic records must be made available to the physician, and the physician must specify in the report what records were reviewed.  The physician must specify the dates encompassed by the Virtual VA and other VA electronic records that were reviewed.  If the physician determines that an examination is needed before the requested opinion can be rendered, schedule the Veteran for such an examination.

Based on the findings of the review of the medical evidence in the claims files, the physician must render an opinion concerning:

(a)  When was Parkinson's disease initially manifested?

(b)  Were there any signs or symptoms noted in service or within one year of service separation for the active duty service period (April 1971 to March 1973) which were the first manifestations of the Veteran's current Parkinson's disease? and

(c)  In general, is there any etiological relationship between exposure to solvents such as toluene and neurological disorders such as Parkinson's disease?  Is there any etiologic connection between the Veteran's in-service exposure to toluene and his subsequent development of PD?  Discuss with reference to the current medical/scientific literature, the Veteran's family history, his pre-service work history and the private medical opinions of record.  A complete rationale for all requested opinions must be provided.

Note:  In assessing the relative likelihood as to origins and etiology of the Veteran's PD, the examiner must apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed PD is causally or etiologically related to the Veteran's active service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the physician must clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the physician concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the physician must state whether the inability to provide a definitive opinion was due to a need for further information (with that needed information identified) or because the limits of medical knowledge had been exhausted regarding the nature, severity and onset of the Veteran's current claimed PD.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

7.  If the reviewing physician concludes that an examination of the Veteran or interview with the Veteran is needed before an opinion can be rendered, schedule the Veteran for said examination or interview.

8.  Upon receipt of the VA reviewer's report and any examination report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, VA must refer the report(s) to the VA reviewer or examiner for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).  

9.  After all appropriate development has been accomplished, consider all of the evidence of record and re-adjudicate the Veteran's claims.

10.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case (SSOC) to the Veteran and his representative.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the service connection and TDIU issues currently on appeal.  An appropriate period of time for response must be allowed.

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


